Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered. Claims 1, 5-7 and 13 are currently pending, claims 2-4, 8-12 and 14-30 were cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Loeffler et al (US 3,155,540; hereafter Loeffler) in view of Smeenk et al (WO2011/159276; hereafter Smeenk), Fox (US patent 4,369,640; hereafter Fox) and Mackay et al (US 6,953,510; hereafter Mackay)
Claim 1:  Loeffler teaches a method of applying a coating material to a substrate (See, for example, col 1 lines 10-14, Fig 1), comprising: 
providing a distribution manifold having a cavity (44) and a plurality of dispensing outlets (56) in fluid communication with the cavity (See, for example, Fig 1, 6 and 9, col 3 lines 28-42); 

creating relative motion between a substrate (W) and the first and second dispensing outlets in a first direction (moving web travels continuously under outlets in web feed direction) (See, for example, Fig 1-2, and col 2 lines 31-47);
and dispensing a first and second coating material from the first and second dispensing outlets while simultaneously translating (reciprocating)  the first plurality of dispensing outlets in a second direction perpendicular to the first direction (laterally to the moving web W) (see, for example, Fig 11-12, and col 3 line 68-75).
Loeffler does not explicitly teach the first and second plurality of dispensing outlets is a plurality of first and second needle tubes in fluid communication with the cavity. Like Loeffler, Smeenk teaches a coating method that provides for creation of stripes or strips of coating material on a substrate (See, for example, pg 9 lines 20-22).  Smeenk teaches providing a distribution manifold (22) having a cavity (60) and a plurality of dispensing outlets comprised of a plurality of needle tubes (26) in fluid communication with the cavity, wherein each of the plurality of needle tubes comprises a dispensing outlet positioned distal from and in fluid communication with the distribution manifold (See, for example, Fig 1, and 4, abstract, pg 7 lines 16-25).  Smeenk further teaches that the incorporation of such a manifold and needle tube cartridge system provides for improved coating uniformity and minimally diverging streams of coating material from the tips as well as improved tailorability and rapid reconfiguration of coating processes to accommodate changes to the coating distribution or coating material (such a compositing, viscosity, or properties) more quickly (See, for example, pg 2 lines 1-14, pg 4 lines 20-32, pg 9 lines 1-9).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a distribution manifold having a cavity and a 
Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube (See, for example, Fig 1, pg 5 lines 1-10). But Loeffler in view of Smeenk does not explicitly teach wherein the translating of the first plurality of needle tubes is accomplished by translating the alignment bar wherein the first distribution manifold and the second distribution manifold are stationary.  Fox teaches a method of applying patterned coatings dispensed from a plurality of linear arrays of tubes aligned on separate alignment bars and connected to a plurality of distribution manifolds (see, for example, Fig 1,2, and 5, and rejection of claim 1 over Fox in view of Smeenk above).  Fox further teaches wherein translating the first plurality of tubes is accomplished by translating an alignment bar (79) positioned to secure a relative spacing between each tube of the first plurality of needle tubes (See, for example, Fig 1, 2, and 5, and col 5 line 60-col 6 line 18, and col 7 lines 15-32); and further wherein the first distribution manifold and the second distribution manifold are stationary during such reciprocation to predictably dispense the requisite patterned coating (see, for example, Fig 1, 2, and 5, and col 5 line 60-col 6 line 18, and col 7 lines 15-32 wherein the reciprocating movement is only applied to the dispensing ends of the tubes via the nozzle bar 79, the manifolds (129/128) are not similarly reciprocated).   As both Fox and Loeffler in view of Smeenk are directed to methods of dispensing a coating material to substrate from a plurality of reciprocating arrayed tubes, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated rearrangement of the reciprocation means to reciprocate only the alignment bar securing the position of the needle tubes as such a configuration would predictably result in a controllable, tailorable reciprocation of the dispensing 
Loeffler further teaches wherein translating the first plurality of outlets (needle tubes by combination) is in an oscillatory fashion (reciprocating, further sinusoidally) (See, for example, Fig 11-12, and col 3 line 68-col 4 line 3). Loeffler further teaches wherein the second coating material can form a pattern on the substrate of lines parallel to the longitudinal edges of the substrate (See, for example, Fig 10,col 4 lines 5-20 and col 5 lines 25-35, wherein the degree of oscillation can be controlled to zero).  Loeffler further teaches operation of each assemblies oscillation is separately controlled and wherein coating free zones completely surrounded by first and second coating materials are formed on the substrate (see, for example, Fig 12, col 4 lines 10-38, col 5 lines 44-58; such as zones surrounded by coating materials extruded from extruder 2 and extruder 3 wherein extruder 3 is taught it can possess a lesser degree of oscillation than extruder 2).  Loeffler further teaches that its method allows for the generation of a multiplicity of novel and unusual designs and further with tailorable degree of permeability attributed to the formation of coating free zones (See, for example, col 1 lines 49-60).  Loeffler does not explicitly teach a singular embodiment wherein the second coating material forms a pattern of lines parallel as claimed in conjunction with the claimed first oscillating pattern, but the system and teaching of Loeffler is capable of achieving such a pattern as it is essentially a hybrid combination of Figures 10 and 11 (where one discharge assembly operates under conditions of Fig 10 and another operates under conditions of Fig 11), or alternatively as it is an optimization of Fig 12 of Loeffler wherein the “lesser degree of oscillation” of extruder 3 is simply set to zero (See, for example, col 5 lines 25-58).  Therefore it would have been obvious to one of ordinary skill in the art at the time In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. B; and since matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431.
Loeffler further teaches wherein its coating process allows tailoring of breathability and improved finish of a wide variety of patterns and designs (See, for example, col 2 lines 1-6 and 40-48). Loeffler further teaches wherein the coating material is inclusive of any natural or synthetic polymeric materials, but it does not explicitly recite the first and second coating materials as adhesives.  Mackay teaches a method of preparing breathable films including coated breathable films.  (See, for example, abstract, col 2 lines 20- col 3 lines 8).  Mackay teaches wherein such breathable films are conventionally used in the art in a variety of applications (such as for diapers, adult incontinence devices, surgical garments, feminine hygiene articles, housewrap composites, protective apparel, roofing materials and the like), commonly receiving adhesives applied thereto in the ultimate construction of such articles while still maintaining their breathability (see, for example, col 2 lines 20-59).  Mackay further teaches wherein a breathable film substrate of microporous polyolefin provides for greater resistance to glue burn through and product integrity in adhesive receiving applications and further exhibits superior WVTR, dart impact strength, improved tear strength, and soft feel (See, for example, abstract, col 2 line 60-col 3 line 60).   As both Loeffler and Mackay are directed to breathable patterned coated films it would have 
Claim 5: Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube, and further wherein the relative spacing is substantially uniform (See, for example, Fig 1, pg 5 lines 1-10). 
Claim 6: Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube (See, for example, Fig 1, pg 5 lines 1-10).  Smeenk further teaches wherein the needle cartridge is modifiable and intended to allow for removal of needle tubes and alteration of spacings there between to achieve desired coating properties including stripes (see, for example, pg 5 lines 1-10, pg 9 lines 20-22).  Loeffler too has taught the tailorability and desire to achieve various designed coatings, wherein the spacing between the discrete streams can be predetermined and further changed by the operator to achieve the desired aesthetic or function (see, for example, col 3 lines 6-12, and col 5 lines 25-58).  Additionally / alternatively it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a relative spacing that is substantially non-uniform as it would predictably provide for expanded options / tailorability in coating designs produced, additionally matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431. 

Claim 13: Loeffler further teaches wherein the first and second coating materials are different (see, for example, col 4 lines 44-49). 

Response to Arguments
Applicant’s amendments / arguments filed 1/18/22 that the references do not teach the newly added limitations are unconvincing in view of newly-incorporated MacKay (replacing Wust) in combination with Loeffler, Smeenk, and Fox as discussed in the rejections above 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712